DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 
Reason for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including predicting, by the machine learning platform, an anomaly in the multimedia content based on an analysis of received multimedia content and current match state data; generating, by the machine learning platform, a confidence score regarding a likelihood of the anomaly in the multimedia content; resolving, by the machine learning platform, the anomaly in the multimedia content based on a determination that the confidence score is within a reference score range and predicting, by the machine learning platform, a match state event based on the current match state data and the multimedia content, including the resolved anomaly, wherein resolving the anomaly includes extracting a portion of the multimedia content containing the anomaly, ignoring the anomaly, or correcting the anomaly, and wherein the match state event comprises an outcome of a sporting match. Inter alia, independent claims 10 and 20 are allowable for similar reasons. The closest prior art Suthar (USPPGPubN 20200134441) teaches Machine Learning Model 255 is used to generate a predicted value for each data point, and this value is compared to the actual value of the data point, [0039] and applying statistical measures to assign a score for each feature… a predictive model can then be used to evaluate the combinations of features and a score is assigned for model accuracy, [0028]. The prior art Schierz (USPPGPubN 20210390455) teaches the anomaly detection model can then be used to predict a percentage of anomalies in a scoring data sample. The adaptive drift learner 126 can generate or output an anomaly drift score, based on a comparison of the percentage or quantity of anomalies in the training data sample and the percentage or quantity of anomalies in the scoring data sample related to real-time sports data streaming [0124], [0186], [0005] and when significant drift is detected and/or when model accuracy has deteriorated, models can be automatically refreshed with updated training data and/or replaced with one or more other models, abstract. None of the references of record alone or in combination disclose or suggest the combination of limitation: “resolving, by the machine learning platform, the anomaly in the multimedia content based on a determination that the confidence score is within a reference score range and predicting”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 2, 2022